Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
Response to Amendment
	This Non-Final office action is in response to Request for Continued Examination (RCE) filed 03/11/2021. 
	Claims 1, 4, 5, 7, 9, 13, 14, 16, 18, and 20 are amended.
	Claims 6 and 15 are canceled. 
	In light of the amendments claim objections to claims 1, 9, and 20 are respectfully withdrawn
Claims 1-5, 7-14, and 16-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 1/22/2021 pg. 13-14, that prior art fails to teach, “identifying an application from the applications according to address link information corresponding to the selected information resource”.
Response to Argument 1, the examiner respectfully disagrees. Min teaches in para. [0061-64], that the bookmark list includes information about an application executed for bookmark setting, bookmark content, information about a bookmark point and that the portable terminal may check the bookmark list to detect a bookmark point and an application where a bookmark is set. Thus the limitation of, “identifying an application from the applications according to address link information corresponding to the selected information resource”, is equivalent to how information about a bookmark point may be used to open an application to display content where a bookmark was set. However, amendments filed 01/22/2021 have changed the scope of the claims and newly found combination of references (U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in view of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”)) are applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in light of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”).
Claim 1:
Min teaches a method for displaying an information resource, comprising: 
	storing (i.e. Min, para. [0051], Fig. 2, in step 209, the portable terminal creates a bookmark list by tabling the information collected in step 207), by (i.e. Min, para. [0115], the above-described methods according to the present invention can be implemented in hardware or as software or computer code), in a common collection folder (i.e. Min, para. [0016], a bookmark managing unit for registering the created bookmark list in a hub application) on the user terminal (i.e. Min, para. [0016], an apparatus for providing a bookmark function in a portable terminal … includes… a memory unit for storing the created bookmark list), key information of collected information resources (i.e. Min, para. [0050], the bookmark information may include the type of an application where the bookmark function is currently performed, a page where the bookmark function is set) derived from various applications (i.e. Min, para. [0045], Examples of the application capable of bookmark setting include news applications, e-newspaper applications, e-book applications, web browsers, multimedia players, and games) executed on the user terminal, the collected information resources (i.e. Min, para. [0050], the bookmark information may include the type of an application where the bookmark function is currently performed, a page where the bookmark function is set) being collected in response to respective collection events received by the (i.e. Min, para. [0049], Fig. 2, If the bookmark function is performed for an entirety of the current display page, the portable terminal performs step 207. In step 207, the portable terminal collects bookmark information about bookmarks),
the(i.e. Min, para. [0046], in step 203, the portable terminal determines whether or not a bookmark function is performed for the application executed in step 201) corresponding to one of the applications (i.e. Min, para. [0045], Examples of the application capable of bookmark setting include news applications, e-newspaper applications, e-book applications) by performing one of: 
monitoring (i.e. Min, para. [0046], Fig 2, In step 203, the portable terminal determines whether or not a bookmark function is performed for the application executed in step 201) whether the one of the collection events (i.e. Min, para. [0046], The bookmark function is a function for storing a paused play position, a specific region, and a specific page of data played by the application) is generated on a displayed page of the one of the applications (i.e. Min, para. [0048], if the bookmark function is performed (in step 203), the method proceeds to step 205. In step 205, the portable terminal determines whether the bookmark function is performed for the entire of a current display page of the executed e-book application or for a specific region in the current display page); and 	receiving a broadcast message sent by the one of the applications (i.e. Min, para. [0109], “the hub application 700 may receive a bookmark list from the browser application and each reader application”. It is noted that each application sends a bookmark list to the hub application. Applicant’s specification in para. [0084] defines a broadcast message as something, “sent by an application”, and parsed “to obtain key information of an information resource to be collected”. Min teaches a bookmark list, which includes information about executed applications that a user has set a bookmark for. Thus the claimed limitation of “a broadcast message sent by one of the applications” is equated to the hub application receiving the bookmark list of information from each of the various applications displayed in Fig. 7) through a system interface (i.e. Min , para. [0096], Fig. 6A, the portable terminal executes an e-magazine application and then sets a bookmark for a portion or the entire of the current display screen), the broadcast message including information reporting the one of the collection events (i.e. Min, para. [0113], if the user of the portable terminal executes the PDF file reader application 701, sets a bookmark function and bookmarks a portion of the PDF document loaded, the PDF file reader application 701 detects bookmark content and a bookmark point, creates a bookmark list and provides the same to the hub application 700);
switching a user interface of the user terminal (i.e. Min, para. [0095], FIG. 6A is a diagram illustrating a screen for executing an e-magazine application in the portable terminal) to a designated interface (i.e. Min, para. [0097], FIG. 6B is a diagram illustrating a screen for creating a bookmark list of bookmarks set by a user in the portable terminal) in response to a user instruction (i.e. Min, para. [0100], the user of the portable terminal can check the bookmark list to detect a desired bookmark), including acquiring a first set of the key information (i.e. Min, para. [0029], FIG. 6B is a diagram illustrating an exemplary screenshot for creating a bookmark list of bookmarks set by a user in a portable terminal) of a preset number of items of the collected information resources (i.e. Min, para. [0098], FIG. 6B, the portable terminal creates and stores a bookmark list 605 of preset bookmarks), and displaying the first set of the key information on the designated interface (i.e. Min, para. [0098], Fig. 6B, bookmark list 605 of the bookmarks includes information about an application executed for bookmark setting (603), bookmark content (607), and a bookmark point (610)); and	upon detecting a selection operation of selecting a piece of key information (i.e. Min, para. [0059], the portable terminal determines whether or not a desired bookmark is selected from the displayed bookmark list) displayed on the designated interface (i.e. Min, para. [0089], FIG. 5B, is a diagram illustrating a screen for storing a bookmark list of set bookmarks), in a case that the selected piece of key information is associated with a selected information resource (i.e. para. [0061], the bookmark list includes information about an application executed for bookmark setting, bookmark content, information about a bookmark point) that is webpage content (i.e. Min, para. [0087], Fig. 5a, a bookmark for a web browser),
identifying an application from the applications (i.e. Min, para. [0064], the portable terminal may check the bookmark list to detect a bookmark point and an application where a bookmark is set) according to address link information corresponding to the selected information resource (i.e. Min, para. [0066], if a bookmark set for a specific page is selected (in step 307), the portable terminal proceeds to step 313. In step 313, the portable terminal displays a page set for the selected bookmark” wherein address link information is equivalent to [web] page set for a bookmark… if it’s a web [0087], open web browser application. To URL? Not said. ), and after the application is identified, launching the identified application (i.e. Min, para. [0066], Fig. 3, Display page set in selected bookmark) and displaying the selected information resource via the identified application (i.e. Min, para. [0064], the portable terminal may execute the detected application and then display the bookmark point).

an operating system executed on a user terminal
respective collection events received by the operating system executed on the user terminal
the operating system executed on the user terminal being configured to receive one of the collection events
However, Bahna teaches
an operating system executed on a user terminal (i.e. para. [0005][0039], an operating system of a computer)
respective collection events received by the operating system executed on the user terminal (i.e. para. [0005][0039], the operating system provides a single mechanism for a heterogeneous set of applications and a heterogeneous set of resources to store link data in a single repository)
the operating system executed on the user terminal being configured to receive one of the collection events (i.e. para. [0005], when an application stores link data, it sends a command to the operating system providing the link data, invoking a command to store the link data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an operating system executed on a user terminal, respective collection events received by the operating system executed on the user terminal, and the operating system executed on the user terminal being configured to receive one of the collection events, to Min’s bookmark functions in a 

Claim 2: 
	Min and Bahna teach the method according to claim 1.
Bahna further teaches: 
displaying a details display button (i.e. Bahna, para. [0047], Fig. 9, a user can select links associated with a selected application by manipulating a drop down menu or similar selection mechanism as shown at 904) in a designated region (i.e. Bahna, Fig. 9, it is noted that filter options are displayed along the top region of graphical user interface 900) for displaying information stored in the common collection folder (i.e. Bahna, para. [0047], graphical user interface 900) and	 when detecting a confirmation operation on the details display button (i.e. Bahna, para. [0047], Fig. 9, manipulating graphical elements on the display, such as shown at "All apps" 904 and "All articles" 906), displaying the first set of the key information (i.e. Bahna, para. [0047], Fig. 9, the graphical user interface of the link manager can provide a variety of ways to, search, filter and sort link data for display, using the various metadata from the link data).
(i.e. Bahna, para. [0046], graphical user interface of the link manager can provide… Link data for a resource … in a format that indicates to a viewer a title of the resource)
according to types of the collected information resources (i.e. Bahna, para. [0046], Link data also can be sorted and grouped by date of last access);	 wherein items of the first set of the key information (i.e. Bahna, para. [0047], Fig. 9, "today" (as shown at 902)) that correspond to a subset of the information resources belonging to a same type (i.e. Bahna, para. [0047], Fig. 9, it is noted that, “links are sorted and grouped by time of creation”, where there are three links belonging to the category of “today”, 902) are displayed at locations adjacent to each other (i.e. Bahna, it is noted in Fig. 9, that the three links belonging to the category of “today”, 902 are adjacent to each other) and in an order according to collection timing of the subset of the information resources (i.e. Bahna, para. [0047], Fig. 9, links are sorted and grouped by time of creation).  

Claim 4:
Min and Bahna teach the method according to claim 1.
Bahna further teaches: 
upon detecting a selection operation selecting the piece of key information (i.e. Bahna, para. [0039], Fig. 4, a second application can request 406 link data from the operating system) displayed on the designated interface (i.e. Bahna, it is noted in Fig. 10, that three items are displayed in pane 1010) when the selected piece of key information (i.e. Bahna, para. [0039], Fig. 4, the operating system, in response to the request, retrieves 408 link data and provides the link data to the requesting application) is associated with the selected information resource that is the webpage content (i.e. Bahna, para. [0023], Such data also can include an indication of a method for accessing a resource on its host computer. An example of such data is a W3C defined standard URL (e.g., http://www.host.com/index.html), which for a web page identifies its host computer using a domain name (e.g., www.host.com), the web page using a path and file name (e.g., "index.html")), acquiring the web page content (i.e. Bahna, para. [0039], The application can then process 410 the received link data) from a server (i.e. Bahna, para. [0025], Fig. 2, networked storage service 202, The network storage service stores link data as part of the user account data 210 stored for a user) according to the address link information corresponding to the selected information resource (i.e. Bahna, para. [0023], an example of such data is a W3C defined standard URL (e.g., http://www.host.com/index.html), which for a web page identifies its host computer using a domain name (e.g., www.host.com), the web page using a path and file name (e.g., "index.html")).

Claim 5:
Min and Bahna teach the method according to claim 1.
Min teaches further comprising: 
upon detecting a-the selection operation of selecting the piece of key information(i.e. Min, para. [0059], the portable terminal determines whether or not a desired bookmark is selected from the displayed bookmark list) displayed on the (i.e. Min, para. [0089], FIG. 5B, is a diagram illustrating a screen for storing a bookmark list of set bookmarks), when the selected piece of key information is associated with an the selected information resource that is non-webpage content (i.e. Min, para. [0087], Fig. 5A, a bookmark for an e-book), acquiring the non-webpage content from a local machine (i.e. Min, para. [0086], If an e-book file is selected, the hub application may execute an e-book reader to load the relevant file) according to a key content word (i.e. Min, para. [0087], an e-book reader (a reader application name)) contained in the key information (i.e. Min, para. [0086], the hub application is linked with an application corresponding to a stored file. If an e-book file is selected, the hub application may execute an e-book reader to load the relevant file). 

Claim 9: 	Min discloses a device for displaying an information resource, comprising: 
a processor (i.e. Min, para. [0036], Fig. 1, The control unit 100, which preferably comprises a processor);	and a memory for storing instructions executable by the processor (i.e. Min, para. [0038], memory of the control unit 100, and stores temporary data that are generated during the execution of various programs).
Claim 9 is the device claim having similar limitations as claim 1 and is rejected for similar reasons. 


Claim 11:
Min and Bahna teach the device according to claim 9.
Bahna further teaches to: 
display a details display button (i.e. Bahna, para. [0047], Fig. 9, Filter options can be selected through manipulating graphical elements on the display) in a designated region (i.e. Bahna, Fig. 9, it is noted that filter options are displayed along the top region of graphical user interface 900) for displaying information stored in the common collection folder (i.e. Bahna, para. [0047], graphical user interface 900) and	 when detecting a confirmation operation on the details display button (i.e. Bahna, para. [0047], Fig. 9, manipulating graphical elements on the display, such as shown at "All apps" 904 and "All articles" 906), displaying the first set of the key information (i.e. Bahna, para. [0047], Fig. 9, the graphical user interface of the link manager can provide a variety of ways to, search, filter and sort link data for display, using the various metadata from the link data).
displaying the first set of the key information (i.e. Bahna, para. [0046], graphical user interface of the link manager can provide… Link data for a resource … in a format that indicates to a viewer a title of the resource)
according to types of the collected information resources (i.e. Bahna, para. [0046], Link data also can be sorted and grouped by date of last access);	 wherein items of the first set of the key information (i.e. Bahna, para. [0047], Fig. 9, "today" (as shown at 902)) that correspond to a subset of the information resources belonging to a same type (i.e. Bahna, para. [0047], Fig. 9, it is noted that, “links are sorted and grouped by time of creation”, where there are three links belonging to the category of “today”, 902) are displayed at locations adjacent to each other (i.e. Bahna, it is noted in Fig. 9, that the three links belonging to the category of “today”, 902 are adjacent to each other) and in an order according to collection timing of the subset of the information resources (i.e. Bahna, para. [0047], Fig. 9, links are sorted and grouped by time of creation).  

Claim 13:
Claim 13 is the device claim having similar limitations as claim 4 and is rejected for similar reasons.

Claim 14: 	Claim 14 is the device claim having similar limitations as claim 5 and is rejected for similar reasons. 

Claim 20:
Min discloses a non-transitory computer-readable storage medium (i.e. para. [0115], the present invention can be implemented in hardware or as software or computer code that can be stored … on a non-transitory machine readable medium) storing instructions (i.e. para. [0038], memory of the control unit 100, and stores temporary data that are generated during the execution of various programs) that, when executed by one or more processors of a computing device (i.e. para. [0036], Fig. 1, The control unit 100, which preferably comprises a processor).
Claim 20 is the non-transitory claim having similar limitations as claim 1 and is rejected for similar reason. 

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in light of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”), as applied to claims 2 and 11 above, and further in light of 2013/0311869 A1 (“Jang”), as previously rejected in Final Rejection filed 11/23/2020.
Claim 3:
Min and Bahna teach the method according to claim 2.
Bahna further teaches: 
for each of the collected information resources (i.e. Bahna, para. [0028], Fig. 3, a given resource 300, the link data includes one or more resource identifiers 302. Such an identifier can be a uniform resource locator (URL)), 
acquiring address link information corresponding to the collected information resource (i.e. Bahna, para. [0039], The operating system, in response to the request, retrieves 408 link data and provides the link data to the requesting application).
While Bahna teaches acquiring address link information, Min and Bahna do not explicitly teach extracting a domain name information from the address link information corresponding to the collected information resource; and determining at least two of the 
However, Jang teaches 
extracting (i.e. Jang, para. [0004], The method includes receiving a uniform resource locator (URL) and parsing the URL to identify a URL domain) a domain name information (i.e. Jang, para. [0030], URL domain 310) from the address link information (i.e. Jang, para. [0030], logic 102 can parse the URL 310 and check for a similar or exact match) corresponding to the collected information resource (i.e. Jang, para. [0030], A similar match may be found where the URL domain 310 and optionally one or more of the context root 314 and path 316 are located in the bookmarks 104); and
determining at least two (i.e. Jang, para. [0030], URL 310...  bookmarks 104) of the collected information resources (i.e. Jang, para. [0030], bookmarks 104) having consistent domain name information (i.e. Jang, para. [0030], the group bookmark logic 102 of web browser 100 examines the bookmarks 104 for a same or similar pattern) as belonging to the information resources belonging to the same type of information resources (i.e. Jang, para. [0030], Upon determining that bookmark 324 is a matching bookmark, the group bookmark logic 102 of web browser 100 may prompt the user to store parameter value 320 as a group bookmark entry).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add grouping of similar bookmark domain names to Min-Bahna’s user interface that groups key information according to its type, 
.  
Claim 12:
Claim 12 is the device claim having similar limitations as claim 3 and is rejected for similar reasons.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in view of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”), as applied to claims 4 and 13 above, and further in light of U.S. Patent Application Publication No. 2017/0102864 A1 (“Berzins”), as previously rejected in Final Rejection filed 11/23/2020.
Claim 7: 
Min and Bahna teach the method according to claim 4.
Min and Bahna do not explicitly teach further comprising: 
determining that the selected information resource includes graphic and text content; processing the selected information resource by adjusting the layout; and displaying the processed information resource.  
However, Berzins teaches 
(i.e. Berzins, para. [0053], user device 205 may determine the URL information based on information included in the file,);	 processing the selected information resource by adjusting the layout (i.e. Berzins, para. [0054], after the set of URLs is added to the collection, user device 205 may provide, for display, an updated collection user interface that includes the URL information associated with the set of URLs);	 and displaying the processed information resource (i.e. Berzins, para. [0054], the updated collection user interface may include the URL titles, the URL descriptions, the URL images, tags, or the like, associated with the set of URLs added to the collection).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add adjusting a layout to Min-Bahna’s user interface that groups key information according to its type, and adjusting a user interface based on associated graphic and text content, as taught by Berzins. One would have been motivated to combine Berzins with Min-Bahna, and would have had a reasonable expectation of success in doing so, because this would have helped users view information associated with the stored information.

Claim 18:
Claim 18 is the device claim having similar limitations as claim 7 and is rejected for similar reasons.

Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in light of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”),  as applied to claims 1 and 9 above, further in light of U.S. Patent Application Publication No. 2008/0177858 A1 (“Aarnio”), and further in light of U.S. Patent Application Publication No. 20070033517 A1 (“O’Shaughnessy”), as previously rejected in Final Rejection filed 11/23/2020.
Claim 8:
Min and Bahna teaches the method according to claim 1.
Min and Bahna do not explicitly teach further comprising: for each collected information resource of the collected information resources, periodically determining whether the collected information resource has been dynamically updated, and when the collected information resource is determined to have been dynamically updated, displaying a corresponding piece of key information of the collected information resource and an update notification message of the collected information resource at a top position of a designated region where the common collection folder is located.  
However, Aarnio teaches: 
for each collected information resource (i.e. Aarnio, para. [0078], dynamic bookmarks) of the collected information resources (i.e. Aarnio, para. [0078], a terminal 600 may be configured to contain a browser with dynamic bookmarks as described herein, and represented by dynamic bookmark cache 602), periodically determining (i.e. Aarnio, para. [0078], the cache 602 is periodically updated via a dynamic bookmarking service 604) whether the collected information resource has (i.e. Aarnio, para. [0052], The dynamic bookmarks can be constantly updated and dynamically maintained), and 
when the collected information resource is determined to have been dynamically updated (i.e. Aarnio, para. [0116], this incoming data 932 can be used to update 904 the contents and arrangement of the bookmarks as represented in the dynamic bookmark user interface 906), displaying a corresponding piece of key information of the collected information resource (i.e. Aarnio, para. [0052], a dynamic list could be easily updated to reflect currently running movies) and an update notification message of the collected information resource (i.e. Aarnio, para. [0114], Fig. 9, dynamic bookmark manager component 902 performs some of the core logical functions, including updating 904 the display of bookmarks in a dynamic bookmark user interface 906)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add dynamically updating bookmarks to Min-Bahna’s user interface that groups key information according to its type, and dynamically updating bookmarks, as taught by Aarnio. One would have been motivated to combine Aarnio with Min-Bahna, and would have had a reasonable expectation of success in doing so, because this implementation of dynamic bookmarks extends the existing paradigm of static bookmarks that many users are more comfortable with, yet are more easily adaptable to changing technological and business conditions (Aarnio, para. [0038]).
While Aarnio does teach displaying an update notification message, Min, Bahna, and Aarnio do not explicitly disclose displaying an update notification message of the 
However, O’Shaughnessy teaches displaying an update notification message (i.e. O’Shaughnessy, para. [0026], an icon 22, i.e. a "sun", indicates that new articles are present) of the collected information resource (i.e. O’Shaughnessy, para. [0006], it is noted in Fig. 2, that Favorites list has, “major news sites such as Wired, CNN”) at a top position of a designated region (i.e. O’Shaughnessy, para. [0029], it is noted in Fig 3, to give the user some notification that a feed has been updated, the icon showing that a favorite has a feed preferably has two states: the default state and an updated state, where the updated state is displayed at the top near favorited news site CNN) where the common collection folder is located (i.e. O’Shaughnessy, para. [0026], an icon 22, i.e. a "sun", indicates that new articles are present).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an update notification message to Min’s user interface that groups key information according to its type, and displaying updated bookmarks, as taught by O’Shaughnessy. One would have been motivated to combine O’Shaughnessy, Aarnio, Bahna, and Min, and would have had a reasonable expectation of success in doing so, because this modification provides an automatic and consistent approach to organizing favorites (O’Shaughnessy, para. [0007]).

Claim 19:
Claim 19 is the device claim of claim 8 and is rejected for similar reasons.

Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”) in light of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”), as applied to claims 1 and 9 above, further in light of U.S. Patent Application Publication No. 2014/0359416 A1 (“Matsuda”), as previously rejected in Final Rejection filed 11/23/2020.
Claim 10:
Min and Bahna teach the device according to claim 9.
Bahna further teaches to: 
display a details display button (i.e. Bahna, para. [0047], Fig. 9, Filter options can be selected through manipulating graphical elements on the display) in a designated region (i.e. Bahna, Fig. 9, it is noted that filter options are displayed along the top region of graphical user interface 900) for displaying information stored in the common collection folder (i.e. Bahna, para. [0047], graphical user interface 900); and	determine a designated region on the designated display (i.e. Fig. 9, graphical user interface for accessing link data; para. [0018]) for displaying information (i.e. graphical user interface 900 is shown in FIG. 9. In this example, links are sorted and grouped by time of creation; para. [0047]) stored in the common collection folder (i.e. links in a repository 114; para. [0245])
display according to an order from a most recent collection time to a least recent collection time of the collected information resources (i.e. graphical user interface 900 is shown in FIG. 9. In this example, links are sorted and grouped by time of creation; para. [0047]), 
display the first set of the key information (i.e. graphical user interface 900 is shown in FIG. 9. In this example, links are sorted and grouped by time of creation; para. [0047]) in the designated region (i.e. Fig. 9, graphical user interface 900) in a form of information items (i.e. Link data for a resource can be displayed in a format that indicates to a viewer a title of the resource; para. [0046]), wherein collection times of the preset number of items of the collected information resources (i.e. it is noted in Fig. 9, that there are three links belonging to the category of “Yesterday”; para. [0047]) are later than collection times of (i.e. it is noted in Fig. 9, that links belonging to the category of “Yesterday” are displayed after the links belonging to the category of “Today” 902; para. [0047]) other collected information resources (i.e. Fig. 9, group “Today” 902; para. [0047]) among all the collected information resources (i.e. it is noted in Fig. 9 that there are links are sorted into three time categories, “Today”, “Yesterday”, and “Last Week”; para. [0047]), wherein a first information item (i.e. Fig 9, A link belonging to category of “Today” 902) corresponding to an information resource collected at the most recent collection time (i.e. Fig. 9, "today" (as shown at 902); para. [0047]) 
While Bahna teaches displaying collected information according to time created, Bahna and Min do not explicitly disclose a first information item among the preset number of items of the collected information resources is displayed at a top position of the designated region, and wherein a second information item corresponding to an 
However, Matsuda teaches wherein a first information item (i.e. Fig 2, items A-3; para. [0070]) corresponding to an information resource collected at the most recent collection time (i.e.; para. [0047]) among the preset number of items (i.e. even if six items or more are registered in the bookmark, the bookmark item display regions 100 of the items of which the display ranks are on the first to fifth ranks are displayed; para. [0070]) of the collected information resources (i.e. items A-3, C-3, C-2, B-3, A-2, C-1, B-2, A-1, and B-1; para. [0085]) is displayed at a top position of the designated region (i.e. It is noted that FIG. 2, “illustrates a display example when items A-3, C-3, C-2, B-3, and A-2 have been registered in that order from recent to past; para. [0070]”, where item A-3 has the most recent registration date of 2011/10/28), and wherein a second information item (i.e. Fig. 2, item A-2) corresponding to an information resources collected at the least recent collection time is displayed at a bottom position of the designated region (i.e. it is noted in Fig. 2, that item A-2 is displayed at the bottom because it has the least recent date (2011/10/1) out of five the displayed items; para. [0070]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an order of recentness to Min-Bahna’s user interface that groups key information according to its type, and in an order of least recent and most recent, as taught by Matsuda. One would have been motivated to combine Matsuda, Bahna, and Min, and would have had a reasonable expectation of success in doing so, because this would allow a user to find a transaction object that the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in light of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”), as applied to claim 9 above, and further in light of U.S. Patent Application Publication No. 2008/0184138 A1 (“Krazanowski”), as previously rejected in Final Rejection filed 11/23/2020.
Claim 16:
Min and Bahna teach the device according to claim 9.
Min further discloses to: 
identify (i.e. the portable terminal may check the bookmark list to detect a bookmark point and an application where a bookmark is set; para. [0064]) which application of the applications the selected information resource is derived from (i.e. the portable terminal may execute the detected application and then display the bookmark point; para. [0064]).
While Min does teach identifying an application the information resource is derived from, Min-Bahna does not explicitly teach to
Identify which application of the applications the selected information resource is derived from based on a domain name in the address link information, wherein a list of corresponding relationships between domain names and the applications is stored the device.  

identify which application of the applications (i.e. Krazanowski para. [0075], identifying information and parameters of any media player or external application (or the like) required to display or play the content item) the selected information resource (i.e. Krazanowski para. [0075], the Windows Definition) is derived from based on a domain name (i.e. Krazanowski para. [0075], the Window Definition preferably includes information identifying the source of the content item, including the domain name, path and file name) in the address link information (i.e. Krazanowski para. [0129], The definition includes the complete network addresses of the selected content items), wherein a list (i.e. Krazanowski para. [0074], the Window Definition is in the form of an XML document containing a unique Window Identifier, a frameset and specific information for each frame) of corresponding relationships between domain names and the applications (i.e. Krazanowski para. [0052], the Window Definition preferably includes information identifying the source of the content item, including the domain name, path and file name, and includes identifying information and parameters of any media player or external application (or the like)) is stored the device (i.e. Krazanowski para. [0074], a Window Definition of the Custom Selection Window 34 is saved in memory of the computing device of the User).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add identifying an application based on domain name to Min’s user interface that identifies what application a key information resource is from, and identifying an application of an information resource based on 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Application Publication No. 2012/0210211 A1 (“Min”), in light of U.S. Patent Application Publication No. 2014/0359488 A1 (“Bahna”), and further in light of U.S. Patent Application Publication No. 2008/0184138 A1 (“Krazanowski”) as applied to claim 16 above, and further in light of U.S. Patent Application Publication No. 2008/0177858 A1 (“Aarnio”), as previously rejected in Final Rejection filed 11/23/2020.
Claim 17:
Min, Bahna, and Krazanowski teach the device according to claim 16.
Min, Bahna, and Krazanowski do not explicitly teach wherein the processor is further configured to: receive from a server an updating instruction with respect to the list; and update the list according to the updating instruction.  
However, Aarnio teaches to: 
receive from a server (i.e. Aarnio, para. [0079], Web server 608, which may be controlled by a network provider and/or dynamic link administrator) an updating instruction with respect to the list (i.e. Aarnio, para. [0078], the cache 602 is periodically updated via a dynamic bookmarking service 604);	 and update the list according to the updating instruction (i.e. Aarnio, para. [0116], this incoming data 932 can be used to update 904 the contents and arrangement of the bookmarks as represented in the dynamic bookmark user interface 906).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add dynamically updating bookmarks to Min’s user interface that groups key information according to its type, and dynamically updating bookmarks, as taught by Aarnio. One would have been motivated to combine Aarnio, Krazanowski, Bahna, and Min, and would have had a reasonable expectation of success in doing so, because this implementation of dynamic bookmarks extends the existing paradigm of static bookmarks that many users are more comfortable with, yet are more easily adaptable to changing technological and business conditions (Aarnio, para. [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171